Filed 12/11/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 211







Charles E. Syvertson, 		Plaintiff and Appellant



v.



A.G. Malaktaris, Kathy 

Bachmeier, Mark 

Molesworth, Robert Coad, 

Tim Schuetzle, 		Defendants and Appellees







No. 20000146







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Charles E. Syvertson (submitted on brief), pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521, plaintiff and appellant.



William G. Peterson (submitted on brief), Assistant Attorney General, Attorney General’s Office, 900 E. Boulevard Avenue, Bismarck, N.D. 58505-0041, for defendants and appellees, Kathy Bachmeier, Mark Molesworth, Robert Coad and Tim Schuetzle.



James S. Hill (submitted on brief), Zuger Kirmis & Smith, 316 N. 5th Street, P.O. Box 1695, Bismarck, N.D. 58502-1695, for defendant and appellee, A.G. Malaktaris.

Syvertson v. Malaktaris

No. 20000146



Per Curiam.

[¶1]	Charles E. Syvertson appeals from a judgment dismissing his complaint under Rule 12(b), N.D.R.Civ.P.  This Court reviews an appeal from a Rule 12(b), N.D.R.Civ.P., dismissal in a light most favorable to the plaintiff, taking as true the allegations in the complaint.  
Burke v. North Dakota Dep’t of Corrections and Rehabilitation
, 2000 ND 85, ¶ 4, 609 N.W.2d 729.  Under Rule 35.1(a)(6), N.D.R.App.P., we summarily affirm the trial court’s judgment.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Carol Ronning Kapsner

David W. Nelson, D.J.



[¶3]	The Honorable David W. Nelson, D.J., sitting in place of Sandstrom, J., disqualified.